Citation Nr: 0005185	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-09 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).  The rating decision denied the 
veteran's application that his earlier claim of entitlement 
to service connection for a psychiatric condition be reopened 
on the basis that new and material evidence pertinent thereto 
had been submitted.  The veteran filed a notice of 
disagreement with that rating decision in April 1998 and was 
provided with a statement of the case in June 1998.  The 
veteran filed his substantive appeal in July 1998.  
Subsequently, in April 1999, the RO issued a supplemental 
statement of the case to the veteran.


FINDINGS OF FACT

1.  A rating decision issued to the veteran in December 1971 
denied his claim of entitlement to service connection for 
anxiety reaction and psychosis.  

2.  Evidence added to the record since the December 1971 
rating decision is not cumulative or redundant, is relevant 
and probative, and is so significant that it would be 
necessary to a fair determination of the merits of the 
veteran's service connection claim.

3.  The evidence of record does not make a plausible showing 
that the veteran's current psychiatric condition is related 
to his active service.


CONCLUSION OF LAW

1.  New and material evidence warranting the reopening of the 
veteran's claim of entitlement to service connection for 
anxiety reaction and psychosis has been presented since the 
December 1971 rating decision.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  A well-grounded claim of entitlement to service 
connection for a psychiatric condition has not been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is disabled with a psychiatric disorder.  They maintain that 
service connection for the claimed disability is warranted 
because it arose during the veteran's active service.  

A December 1971 rating decision denied the veteran's original 
claim of entitlement to service connection for a psychiatric 
condition.  (The claims file did not contain documentation of 
that claim.)  The rating decision indicated that the claimed 
disorder had been classified as anxiety reaction and 
psychosis under Diagnostic Code 9400 (pertaining at the time 
of the rating decision, as well as currently, to 
"generalized anxiety disorder").  Evidence that had been of 
record prior to the December 1971 rating decision consisted 
of the veteran's service medical records and the report of a 
September 1971 evaluation conducted for VA on a fee basis by 
Dr. Black.  The service medical records were negative for a 
psychiatric disorder.  The report of the veteran's March 1969 
pre-induction examination indicated this and also documented 
that in the history that he gave, the veteran denied nervous 
trouble, depression or excessive worrying, sleep 
disturbances, periods of unconsciousness, frequent or 
terrifying nightmares, and the like.  The veteran admitted 
problems with bed-wetting and also gave a history of having 
injured his head (along with other parts of his body) in an 
automobile accident within the previous 5 years.  The 
veteran's May 1971 discharge examination was negative for any 
psychiatric disorder or symptoms of emotional disturbance 
reviewed in the pre-induction examination report.  The 
service medical records also disclosed that in May 1971, 
three days before his discharge from service, the veteran was 
given a prescription for a tranquilizer, chlorpromazine 
(Thorazine).  The September 1971 report of Dr. Black stated 
that the veteran had recounted that he began to feel 
depressed about one month before his discharge from service 
and that he had used heroin during his service (which 
involved time in the Republic of Viet Nam) but not since.  
Dr. Black diagnosed the veteran with "anxiety reaction with 
depressive features" and recommended that he have 
psychotherapy.  

In the matter being appealed, the veteran has applied to have 
his claim of entitlement to service connection for a 
psychiatric condition reopened on the basis that new and 
material evidence pertinent thereto has been added to the 
record.  In this decision, the Board first will assess the 
merits of that application.  In determinations of whether 
there exists new and material evidence pertaining to a claim, 
the evidence to be evaluated is that which has been added to 
the record since the last final denial of the claim on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In the 
assessment of whether evidence is new and material, the 
credibility of each piece of evidence must be presumed, see 
Justus v. Principi, 3 Vet. App. 510 (1992), unless inherently 
incredible, see Duran v. Brown, 7 Vet. App. 216 (1994), or 
incompetent, see Moray v. Brown, 5 Vet. App. 211 (1993).  If 
evidence secured in support of a claim is found to be new and 
material, the claim must be reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).

In this matter, therefore, evidence potentially representing 
new and material evidence will be that introduced into the 
record since the December 1971 rating decision.  

Medical records received from the State University of New 
York (SUNY) Health Science Center, Adult Psychiatric Clinic 
concerned inpatient treatment of the veteran from July 1990 
to November 1991.  They disclosed that the veteran received 
psychotherapy there and was diagnosed with 'personality 
disorder."  He was assigned a Global Assessment of 
Functioning (GAF) Scale score of 75.

The claims file also contained VA inpatient and outpatient 
medical records.  Records from a VA Medical Center (VAMC) in 
Syracuse, New York were received by the RO in October 1997 
and covered the periods July 1984-August 1985 and April 1993-
October 1997.  In addition, records of treatment received by 
the veteran at the VAMC in Canandaigua, New York covering the 
periods August 1996-August 1997 and June 1997-August 1997 
were submitted to the RO in October 1997 and January 1998, 
respectively.  The July 1984-August 1985 records disclosed 
that the veteran had been diagnosed with bipolar disorder and 
was taking lithium, desipramine, and alprazolam (Xanax).  In 
April 1994, the veteran was referred to for further 
evaluation after having requested a prescription for an anti-
depressant medication.  The diagnostic impression was of 
possible dysthymia and alcohol dependence.  It was noted that 
the veteran did not appear in immediate need of an anti-
depressant.  A progress note dated in April 1994 indicated 
that the veteran had been prescribed psychotherapy (Zoloft) 
and then began to evince symptoms of panic disorder when the 
prescription was discontinued.  The veteran continued to be 
seen as an outpatient through 1994.  The records showed from 
December 1994, desipramine, Zoloft, and other medications 
were again tried but produced no significant change in the 
veteran's symptoms.  In June 1995, the veteran was again 
diagnosed with depression and given a strong recommendation 
that he have psychotherapy again.  It was noted that the 
veteran was reluctant to follow this or other 
recommendations.  A progress note dated in October 1995 
indicated that the veteran continued to refuse psychotherapy, 
which again was documented as strongly recommended.  It was 
observed in the note that the veteran did not exhibit 
symptoms of psychosis.  In October 1996, after undergoing a 
series of tests, the veteran received a diagnosis of 
schizophrenia, undifferentiated, with paranoid and depressive 
features.  Records for February 1997 disclosed that at that 
time, he was taking another serotonin uptake inhibitor 
(Prozac) and was prescribed additional medication, a 
psychotropic drug (Risperdal).  It was noted that the 
veteran's maternal grandfather and his mother both took 
antipsychotic medication.  The VAMC records also documented 
that the veteran began group psychotherapy there in February 
1997.  In June 1997, the veteran was referred from the 
Syracuse, New York VAMC to the Canandaigua, New York VAMC for 
electroconvulsive therapy (ECT).  He received a series of 
treatments until he was discharged in July 1997.  Thereafter, 
through August 1997, he returned to the Canandaigua, New York 
facility periodically for maintenance ECT while receiving 
follow-up care at the Syracuse, New York VAMC.  A July 1997 
progress note prepared the day before his discharge stated 
that the depression of the veteran had improved.  An August 
1997 discharge summary prepared at the conclusion of the ETC 
stated a final diagnosis of major depressive disorder, 
recurrent.  The discharge summary revealed that the veteran 
continued to take antidepressant medicine for his condition.  

Also added to the record since the December 1971 rating 
decision were the reports of two VA examinations of the 
veteran.  A general examination was conducted in July 1998.  
Among the diagnosis resulting from the examination, that 
pertaining to the veteran's psychiatric condition was 
depressive disorder.  A psychiatric examination was performed 
in August 1998.  It produced a diagnosis of major depression 
with psychotic features.  The veteran received a GAF score of 
52.

i.  New and Material Evidence

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order that the merits of the claim may be fairly decided.  
38 C.F.R. § 3.156(a) (1999); see Hodge v. West,  155 F.3d. 
1356 (Fed. Cir. 1998).  It has been held in Hodge v. West 
that the regulatory standard constitutes the proper test of 
the materiality of new evidence.  Hodge v. West, 155 F.3d 
1356; see also Elkins v. West, 12 Vet. App. 209 (1999).  In 
addition, in order to be material, or probative, evidence 
also must be competent on the issue to which it pertains.  
See Moray v. Brown, 5 Vet. App. 211 (1993).

Having reviewed the evidence presented or secured since the 
December 1971 rating decision, the Board is of the opinion 
that it includes new and material evidence.  Some of the 
evidence is new because it supplies new information about the 
veteran's psychiatric condition.  Prior to the December 1971 
rating decision, the record contained a diagnosis of anxiety 
reaction with depressive features.  The evidence added to the 
record thereafter shows that the veteran received diagnoses 
indicative of major depression and of psychosis or psychotic 
traits.  The sources of this evidence are medical experts, 
and the evidence therefore is competent.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This evidence also shows that the 
veteran received ECT and that he was prescribed psychotropic 
drugs.  In addition, the new evidence is probative, or 
material.  Insofar as it illuminates the veteran's post-
service psychiatric condition, it goes to the merits of the 
veteran's claim of entitlement to service connection for his 
disorder and thus must be considered in order that a fair 
assessment of the veteran's service connection claim may be 
made.  Thus, reopening of that claim is warranted.


ii.  Well-Grounded Claim

Having reopened the veteran's claim, the Board observes that 
claims involving the question of new and material evidence 
are to be governed by a three-step process.  First, it must 
be determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) sufficient to 
reopen the claim; second, if the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim is well grounded; third, if the claim is 
well grounded, its merits must be addressed, but only after 
ensuring that the duty to assist the claimant under 38 
U.S.C.A. § 5107(a) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Such a claim need not be 
established conclusively in order to satisfy the claimant's 
initial burden of producing evidence.  It is sufficient if 
the evidence of record establishes a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In particular, the evidence of record must show: a 
current disability; the incurrence (or, in the case of 
preexisting conditions, the aggravation) of an injury or 
disease during service; and a nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

Evidence of record will be accepted as credible for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the evidentiary source.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, incompetent evidence will not be considered 
in an assessment of whether a claim is well grounded.  
Grottveit v. Brown,  5 Vet. App. 91.  When the issue is 
medical in nature, such as medical etiology or diagnosis, 
expert medical evidence is required.  Caluza, 7 Vet. App. at 
506; Voerth v. West, 13 Vet. App. 117 (1999).

Turning to the veteran's claim of entitlement to service 
connection for a psychiatric condition, the Board finds that 
even with the evidence introduced into the record since the 
December 1971 rating decision, the claim is not well-
grounded.  Sufficient competent evidence of current 
disability is of course supplied by the medical diagnoses 
documented in the record.  However, there is no competent 
evidence of record making a plausible showing that the 
veteran incurred, or experienced the aggravation of, a 
psychiatric disorder during service.  That the veteran was 
prescribed a tranquilizer three days before his discharge 
from service does not make it plausible that he incurred a 
psychiatric disorder during service, particularly in view of 
the fact that his separation examination was negative for any 
psychiatric or other emotional abnormality.  There is no 
documentation that the veteran was diagnosed with a 
psychiatric disorder of any kind during service.  Nor may a 
statutory presumption of in-service incurrence of disease be 
applied in this case.  Psychosis that is manifested to a 
compensable degree within one year from a veteran's 
separation from service may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  However, although the veteran was 
diagnosed with a psychiatric disorder during this post-
service presumptive period, the disorder diagnosed was not 
characterized as psychosis.  Furthermore, no competent 
evidence relates the veteran's current psychiatric condition 
to any disease or injury incurred in service.  If a disease 
is not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (1999).  
However, even in that circumstance, the record must contain 
competent medical evidence of a nexus between the continuous 
symptomatology (or an in-service injury or disease) and the 
alleged current disability in order for a claim of 
entitlement to service connection to be well grounded.  
Voerth, 13 Vet. App. 117.  Such evidence is absent here.

Therefore, the veteran's claim of entitlement to service 
connection for a psychiatric condition is not well grounded 
and will be denied.


ORDER

To the extent that the Board has determined that new and 
material evidence has been received sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric condition, the appeal is granted.

As a well-grounded claim has not been presented, the claim of 
entitlement to service connection for a psychiatric condition 
is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

